DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on October 15, 2020, claims benefit to a U.S. provisional application, filed on October 18, 2019.
Response to Arguments
This Office action is in response to the arguments on August 17, 2022. Claims 1-11 and 21-29 are pending for consideration in the  present U.S. non-provisional application.
The arguments (page 6-7) directed to the rejections under 35 U.S.C. 103 have been considered, but they are considered as not sufficient to overcome the rejections. It is also noted that the arguments did not address the rejections under 35 U.S.C. 112.
The arguments (pages 6-7) indicate that one of skill in the art would read Thalanany at paragraph [0042] and conclude that there is no declaration to be made, that the mobile device should just use IV-SCG 100a as the primary network interface. However, if the mobile device just uses IV-SCG 100a as the primary interface, then it amounts to a declaration of said interface as the primary network interface. Still further, in response to the arguments against the Thalanany reference individually, one cannot show non-obviousness by attacking references individually where the rejection is based on a combination of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Egner at paragraph [0077] provides prior art disclosure and suggestion for the declaration via description of switching to an optimal WWAN wireless link and providing for communication to be on a “home” network, even without using the identical terminology of declaring a primary network interface. Thalanany at paragraph [0042] merely adds prior art to the disclosure and suggestion of Egner via description of using the E-UTRAN interface “solely” to carry out measurement while the intermediate range connection transmits data, as such one interface amounts to a primary interface for measurement and the other amounts to a primary interface for data. The claimed invention makes no such distinctions under a broadest reasonable interpretation, as such the prior art provides sufficient disclosure and suggestions for declaration of a primary interface. Accordingly, the rejections under 35 U.S.C. 103 are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Egner et al. (US 2017/0208540 A1) in view of Thalanany et al. (US 2015/0312824 A1).
1. A processor of a user equipment (UE) configured to perform operations (Egner, FIG. 17), comprising: 
establishing a first cellular link between the UE and a first network (Egner, para. [0050], “The wireless adapters may be capable of connecting via a WLAN 140 or a macro-cellular network (WWAN) 150 and service provider 160 or 170 or satellite 172 in a variety of the wireless standards as described above. Each of the wireless adapters for client mobile information handling systems 110, 120, and 130 and smart vehicle gateway are uniquely identified on network 100 via one or more unique identifiers permitting authentication and access.”); 
establishing a connection with a connected car, wherein the connected car has a second cellular link between the connected car and a second network (Egner, paras. [0070], [0071], “Each mobile information handling system 221, 231, or 232 may have a local wireless link 215 with a smart vehicle gateway 235. Several example protocols are discussed above. In FIG. 3, Wi-Fi is shown as one example connection. Similarly, IoT sensors 255 and 265 may have a local wireless link 215 with smart vehicle gateway 235 as well. The smart vehicle gateway 235 has a local wireless adapter 218 for communication via the local wireless links 215 to devices in the local vehicle network. […] The smart vehicle gateway 235 also has a WWAN wireless adapter with an eSIM 275. eSIM of WWAN wireless adapter 275 is a SIM system having software switchable subscriber identity modules for changing an international mobile subscriber identity (IMSI) associated with the smart vehicle gateway 235. By switching international mobile subscriber identity associated with the WWAN wireless adapter 275 of the smart vehicle gateway, the smart vehicle gateway may select to alter its home network upon selection of a wireless service carrier and a wireless protocol…”); 
evaluating one or more conditions (Egner, para. [0077], “In addition, the context aware radio resource management system will request only IMSIs for optimal wireless link options as determined by link ratings described in the present disclosure. Thus, when a smart vehicle gateway or mobile information handling system switches to an optimal WWAN wireless link, an IMSI corresponding to the WWAN wireless link provides for that communication to be on a “home” network…”); and 
declaring, one of the first cellular link or the connection with the connected car, a primary network interface for the UE based on, at least, the one or more conditions (Thalanany, para. [0042], “The neighboring SCGs 100b and 100c both support E-UTRAN interfaces with the mobile wireless device 102. However, in illustrative examples, after the mobile device 102 has established the low power connection with the home IV-SCG 100a, the E-UTRAN interface between the mobile wireless device 102 and the neighboring SCGs 100b and 100c is used solely to carry out measurement signaling (indicated by dashed lines in FIG. 1). No data communications occur between the mobile wireless device 102 and the neighboring SCGs 100b and 100c after the mobile device 102 establishes a connection with the home IV-SCG 100a. Instead, any data transmissions from the neighboring SCGs 100b, 100c to the mobile wireless device 102 are forwarded through intermediate range connections, generally shorter than the transmission range between devices and macrocells, passing the data from the neighboring SCGs 100b, 100c to the home IV-SCG 100a. The intermediate range of the wireless connections between the home IV-SCG 100a and the neighboring SCG's 100b and 100c enables, to a certain degree, spectrum reuse that would not be available in the relatively long range signals associated with macrocell transmissions. Thereafter, the home IV-SCG 100a passes the received data to the mobile wireless device 102 via a short-range wireless connection.” emphasis added.)
Egner et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Thalanany et al. provides prior art disclosure and suggestions for the claimed invention, such as declaring, one of the first cellular link or the connection with the connected car, a primary network interface for the UE based on, at least, the one or more conditions (Thalanany, para. [0042], “The neighboring SCGs 100b and 100c both support E-UTRAN interfaces with the mobile wireless device 102. However, in illustrative examples, after the mobile device 102 has established the low power connection with the home IV-SCG 100a, the E-UTRAN interface between the mobile wireless device 102 and the neighboring SCGs 100b and 100c is used solely to carry out measurement signaling (indicated by dashed lines in FIG. 1). No data communications occur between the mobile wireless device 102 and the neighboring SCGs 100b and 100c after the mobile device 102 establishes a connection with the home IV-SCG 100a. Instead, any data transmissions from the neighboring SCGs 100b, 100c to the mobile wireless device 102 are forwarded through intermediate range connections, generally shorter than the transmission range between devices and macrocells, passing the data from the neighboring SCGs 100b, 100c to the home IV-SCG 100a. The intermediate range of the wireless connections between the home IV-SCG 100a and the neighboring SCG's 100b and 100c enables, to a certain degree, spectrum reuse that would not be available in the relatively long range signals associated with macrocell transmissions. Thereafter, the home IV-SCG 100a passes the received data to the mobile wireless device 102 via a short-range wireless connection.” emphasis added. Id.) The prior art disclosure and suggestions of Thalanany et al. are for reasons of enabling spectrum reuse that would not be available in the relatively long range signals associated with macrocell transmissions (Thalanany, para. [0042], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling spectrum reuse that would not be available in the relatively long range signals associated with macrocell transmissions.
2. The processor of claim 1, wherein the primary network interface is used to access network services for both the UE and the connected car (Thalanany, para. [0042], Id.)
3. The processor of claim 1, wherein the evaluating the one or more conditions, comprises: 
evaluating a first set of cellular parameters associated with the first cellular link (Egner, paras. [0061], [0062], “…The context aware radio resource management system remote server 190 and/or mobile information handling systems 110, 120, and 130 and smart vehicle gateway 135 leverage information from a Wireless Intelligence Report system database 195 and may determine optimal access to a macro-cellular service provider or WLAN. […] Optimal, as used herein, refers to those wireless links or service carriers/providers that meet a minimum threshold or set of thresholds for providing wireless service as determined with the context aware radio resource management system. For example, threshold factors such as radio frequency QoS, wireless traffic levels, power consumption requirements, or cost of service, among other factors of a wireless link may determine thresholds which, when assessed in view of expected wireless data and communication usage, are selected as sufficient by the context aware radio resource management system. The context aware radio resource management system may decide that at a remote server 190, or at a local wireless device such as a smart vehicle gateway 135 or other mobile information handling system.”); 
evaluating a second set of cellular parameters associated with the second cellular link (Egner, paras. [0061], [0062], Id.); and 
comparing the first set of cellular parameters and the second set of cellular parameters, wherein the one or more conditions are based on at least the comparison (Egner, paras. [0061], [0062], Id.)
4. The processor of claim 1, wherein the one or more conditions comprises whether the first cellular link is a preferred cellular link (Egner, paras. [0061], [0062], Id.)
5. The processor of claim 1, wherein the evaluating the one or more conditions, comprises: 
evaluating a data plan associated with the first cellular link (Egner, para. [0078], “…Settings for a smart vehicle gateway or a mobile information handling system may serve to prioritize cost per gigabyte based on location when selection from optimal wireless links is made. Moreover, a smart connection manager may select between a plurality of simultaneous wireless links established for a smart vehicle gateway. The basis of selection may be on quality of the links available, traffic levels, or suitability to expected data needs. However, the basis of selection may also be based on a cost per gigabyte basis to select the most cost efficient option when available.”)
6. The processor of claim 5, wherein the evaluating the one or more conditions, comprises: 
evaluating a first set of cellular parameters associated with the first cellular link (Egner, para. [0078], Id.)
8. The processor of claim 1, wherein the evaluating the one or more conditions, comprises: 
determining a type of application to be executed by one of the UE or the connected car (Egner, para. [0103], “The mapping will result in a service profile of protocol technology assigned according to optimal power consumption efficiency for the services anticipated for a mobile information handling system. For example, 2G may be weighted with a value of 30% as optimal for voice usage. 2.5 G may be weighted at 25% as optimal for SMS messaging and SMTP email messaging. 3G may be weighted at 15% as optimal for audio streaming usage. And 3.5G may be weighted at 30% for video streaming and http internet access in the case that 4G is unavailable. For a matrix of link protocols=[2G, 2.5G, 3G, 3.5G, 4G], a user profile by technology may result in the following example matrix (30%, 25%, 15%, 30%, 0%). This spatial-temporal user profile data is then utilized by the context aware radio resource management system alone or in combination with other profile reports shown in FIG. 3 to select a wireless link.”)
9. The processor of claim 1, wherein the connection with the connected car comprises a wired connection or a short-range wireless connection (Egner, para. [0070], Id.)
10. The processor of claim 1, wherein the first network and the second network are a same or different network (Thalanany, para. [0042], Id.)
11. The processor of claim 1, wherein the operations further comprise: 
determining, prior to evaluating the one or more conditions, whether a predetermined condition is present, wherein the presence of the predetermined condition triggers the evaluating of the one or more conditions, and wherein the predetermined condition comprises one of an expiration of a timer, a scheduled event, an initial establishment of the connection, a launch of an application, a user input, a change in a geographic location of the UE, a change in a geographic location of the connected car, a handover, a tracking area update (TAU), information received from the network, information stored on the UE, or information stored on the connected car (Egner, paras. [0061], [0062], Id.)
21. A user equipment (UE) (Egner, FIG. 17, Id.), comprising: 
a transceiver configured to communicate with a connected car and with a network (Egner, FIG. 17, Id.); and 
a processor communicatively coupled to the transceiver and configured to perform operations (Egner, FIG. 17, Id.), comprising: 
establishing a first cellular link between the UE and a first network (Egner, para. [0050], Id.); 
establishing a connection with the connected car, wherein the connected car has a second cellular link between the connected car and a second network (Egner, paras. [0070], [0071], Id.); 
evaluating one or more conditions (Egner, para. [0077], Id.); and 
declaring, one of the first cellular link or the connection with the connected car, a primary network interface for the UE based on, at least, the one or more conditions (Thalanany, para. [0042], Id. cf. Claim 1), wherein the primary network interface is used to access network services for both the UE and the connected car  (Thalanany, para. [0042], Id. cf. Claim 2) and wherein the first network and the second network are a same or different network (Thalanany, para. [0042], Id. cf. Claim 10).
Egner et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Thalanany et al. provides prior art disclosure and suggestions for the claimed invention, such as declaring, one of the first cellular link or the connection with the connected car, a primary network interface for the UE based on, at least, the one or more conditions, wherein the primary network interface is used to access network services for both the UE and the connected car and wherein the first network and the second network are a same or different network (Thalanany, para. [0042], Id.) The prior art disclosure and suggestions of Thalanany et al. are for reasons of enabling spectrum reuse that would not be available in the relatively long range signals associated with macrocell transmissions (Thalanany, para. [0042], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling spectrum reuse that would not be available in the relatively long range signals associated with macrocell transmissions.
22. The UE of claim 21, wherein the evaluating the one or more conditions, comprises: 
evaluating a first set of cellular parameters associated with the first cellular link (Egner, paras. [0061], [0062], Id.); 
evaluating a second set of cellular parameters associated with the second cellular link (Egner, paras. [0061], [0062], Id.); and 
comparing the first set of cellular parameters and the second set of cellular parameters, wherein the one or more conditions are based on at least the comparison (Egner, paras. [0061], [0062], Id. cf. Claim 3).
23. The UE of claim 21, wherein the evaluating the one or more conditions, comprises one of: 
evaluating a data plan associated with the first cellular link, wherein evaluating the data plan includes determining whether the data plan is an unlimited data plan or whether the data plan has an amount of unused available data that exceeds a predetermined threshold (cf. Claim 7); or 
determining a type of application to be executed by one of the UE or the connected car (Egner, para. [0103], Id. cf. Claim 8).
24. The UE of claim 21, wherein the operations further comprise: 
determining, prior to evaluating the one or more conditions, whether a predetermined condition is present, wherein the presence of the predetermined condition triggers the evaluating of the one or more conditions, and wherein the predetermined condition comprises one of an expiration of a timer, a scheduled event, an initial establishment of the connection, a launch of an application, a user input, a change in a geographic location of the UE, a change in a geographic location of the connected car, a handover, a tracking area update (TAU), information received from the network, information stored on the UE, or information stored on the connected car (Egner, paras. [0061], [0062], Id. cf. Claim 11).
25. The UE of claim 21, wherein the one or more conditions comprises whether the first cellular link is a preferred cellular link (Egner, paras. [0061], [0062], Id. cf. Claim 4).
26. The UE of claim 21, wherein the primary network interface is used to access network services for both the UE and the connected car (Thalanany, para. [0042], Id. cf. Claim 2).
27. The UE of claim 21, wherein the evaluating the one or more conditions, comprises: 
determining a type of application to be executed by one of the UE or the connected car (Egner, para. [0103], Id. cf. Claim 8).
28. The UE of claim 21, wherein the connection with the connected car comprises a wired connection or a short-range wireless connection (Egner, para. [0070], Id. cf. Claim 9).
29. The UE of claim 21, wherein the first network and the second network are a same or different network (Thalanany, para. [0042], Id. cf. Claim 10).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Egner et al. (US 2017/0208540 A1) in view of Thalanany et al. (US 2015/0312824 A1), further in view of Frusina et al. (US 2015/0215738 A1).
7. The processor of claim 5, wherein evaluating the data plan includes determining whether the data plan is an unlimited data plan or whether the data plan has an amount of unused available data that exceeds a predetermined threshold (Frusina, para. [0106], “Data communications may be distributed over the available communication links based on one or more factors including, e.g., costs involved with using particular communication links (including network costs and/or monetary costs), spot pricing, overage pricing (e.g., on individual modems), available data remaining on a plan (e.g., on individual modems), available data before overages charges apply (e.g., on individual modems), available bandwidth (measured and/or predicted), bandwidth usage (measured and/or predicted), priority level of the communication, type of communication, user preferences (e.g., tolerance for costs), user status, network conditions (e.g., latencies, reliability of the communication link), data transmission requirements (e.g., bandwidth required, latency required), weather information, routing information, information about the vehicle's location (via the vehicle's GPS), etc.” emphasis added.) The prior art disclosure and suggestions of Frusina et al. are for reasons of intelligently and adaptively combining the various communication links available to a vehicle (Frusina, para. [0066], “A system may be provided that that is configured to intelligently and adaptively combine the various communication links available to a vehicle. For example, the system may be aware of bandwidth availability relating to a given location, the composition of the vehicle's occupants (users), including for example, various passengers, operators, devices, services, etc., data communication preferences of the occupants, data communication requirements of the occupants, and the nature of the route being taken, among other information. The available links may be intelligently and adaptively allocated upon consideration of some or all of this information.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of intelligently and adaptively combining the various communication links available to a vehicle.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d) which forms the basis for all dependent form rejections set forth in this Office action:
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26 and 29 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  
Claims 26 depends upon claim 21 and recites “wherein the primary network interface is used to access network services for both the UE and the connected car,” which is already recited in claim 21 at lines 10-11. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claims 29 depends upon claim 21 and recites “wherein the first network and the second network are a same or different network,” which is already recited in claim 21 at line 12. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Veloso et al. (US 2020/0374766 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Veloso, Abstract, “A method of selecting primary and secondary cellular networks for a vehicle comprises measuring cellular connectivity parameters for cellular communication between a first subscriber identity module (SIM) and a first cellular network and for cellular communication between a second SIM and a second cellular network, comparing measured cellular connectivity parameters for the first SIM to measured cellular connectivity parameters for the second SIM, designating one of the first SIM and the first cellular network and the second SIM and the second cellular network as a primary network, and designating the other one of the first SIM and the first cellular network and the second SIM and the second cellular network as a secondary network, measuring cellular connectivity parameters for the primary and secondary networks, comparing the measured cellular connectivity parameters for the primary and secondary networks, switching designation of the primary and secondary network based on measured cellular connectivity parameters.”)
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing           by using a USPTO supplied web-based collaboration tool. To schedule an interview, the    applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476